Exhibit 10.7

Restricted Stock Unit Award Agreement

Schedule A

Notice of Restricted Stock Unit Award

 

Company: Apache Corporation Participant: John J. Christmann Notice: You have
been granted an Award of Restricted Stock Units in accordance with the terms of
the Plan and the attached Restricted Stock Unit Award Agreement. Type of Award:
Restricted Stock Units Number of Units: 50,000 Restriction: Except as set forth
in Section 3 of the attached Restricted Stock Award Agreement, the Shares
received in settlement of Restricted Stock Units pursuant to this Award are not
eligible for sale by the Participant until such time as the Participant retires
from his duties as an officer of the Company. Vesting:

12,500 on March 1, 2016

12,500 on February 18, 2017

12,500 on February 18, 2018

12,500 on February 18, 2019

Plan: Apache Corporation 2011 Omnibus Equity Compensation Plan Award Date:
February 18, 2015 Acceptance: Please execute the attached Restricted Stock Unit
Award Agreement. By accepting your Restricted Stock Unit Award, you will have
agreed to the terms and conditions set forth in this Agreement, including, but
not limited to, the non-compete and non-disparagement provisions set forth in
sections 9 and 10 of the Agreement, and the terms and conditions of the Plan. If
you do not accept your Award by executing this Agreement, you will be unable to
receive your shares.

 

1



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Award Date set forth in the Notice of Restricted Stock Unit Award attached as
Schedule A hereto (the “Award Notice”) is made between Apache Corporation (the
“Company”) and the Participant named in the Award Notice. The Award Notice is
included in and made part of this Agreement.

Definitions

All capitalized terms contained in this Agreement shall have the meanings
assigned to those terms by the Plan, unless otherwise indicated herein.

Terms

1. Award of Restricted Stock Units. Subject to the provisions of this Agreement
and the provisions of the Apache Corporation 2011 Omnibus Equity Compensation
Plan (the “Plan”), the Company hereby awards to the Participant, pursuant to the
Plan, a right to receive the number of shares of $0.625 par value Common Stock
of the Company (“Shares”) set forth in the Award Notice.

2. Evidence of Units. The Participant’s right to receive the Restricted Stock
Units shall be evidenced by book entry registration (or by such other manner as
the Committee may determine).

3. Restrictions. 7,500 of the Shares vesting each year pursuant to this
Agreement and the Plan shall be subject to the restriction that none of such
shares shall be eligible to be sold by the Participant until such time as the
Participant retires or otherwise terminates employment with the Company. The
remaining 5,000 Shares vesting each year shall vest free of restrictions, except
those, if any, required by applicable securities laws, and may be sold at any
time to pay taxes or for other reasons. Certificates representing the restricted
7,500 Shares issued each year will bear all legends required by law or by the
Company or its counsel as necessary or advisable to effectuate the provisions of
the Plan and this Award including the following restrictive legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN A RESTRICTED STOCK UNIT AWARD AGREEMENT DATED AS OF FEBRUARY 18,
2015, BY AND BETWEEN APACHE CORPORATION AND JOHN J. CHRISTMANN, A COPY OF WHICH
IS ON FILE AT THE OFFICE OF THE CORPORATE SECRETARY OF THE COMPANY.

4. Certificates. The Company may place a “stop transfer” order against shares of
the Common Stock issued pursuant to this Award until all restrictions and
conditions set forth in the Plan or this Agreement and in the legends referred
to in Section 3 have been complied with. The stock transfer records of the
Company will reflect stock transfer instructions with respect to such shares.

 

2



--------------------------------------------------------------------------------

5. Custody. Any stock certificates issued pursuant to this Agreement shall be
held by the Corporate Secretary of the Company until all restrictions thereon
have lapsed or until the Committee authorizes the release.

6. Vesting and Settlement. Subject to earlier settlement or forfeiture as
provided in Section 8 and any deferral election under Section 7, Restricted
Stock Units awarded hereunder shall vest in accordance with the following table.

 

Tranche

 

Number of Units

 

Vesting Date

I

  12,500   March 1, 2016

II

  12,500   February 18, 2017

III

  12,500   February 18, 2018

IV

  12,500   February 18, 2019

The Restricted Stock Units shall be settled in an equivalent number of shares of
Common Stock on the date on which such Restricted Stock Units vest. The Company
shall not be obligated to deliver any shares of Common Stock if counsel to the
Company determines that such sale or delivery would violate any applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Common Stock is listed or quoted. The Company shall
in no event be obligated to take any affirmative action in order to cause the
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.

7. Deferral Election. The Participant may, within 30 days of the Award Date and
in accordance with the terms and conditions of the Deferred Delivery Plan, elect
to defer receipt of Shares that would otherwise be issued on a Vesting Date in
settlement of all or any part of a Tranche of Restricted Stock Units. If the
Participant makes such an election, effective as of the applicable Vesting Date,
each Restricted Stock Unit so deferred shall thereafter be a Stock Unit (as
defined in the Deferred Delivery Plan) and settlement of the Stock Units shall
be in accordance with the Deferred Delivery Plan except that the restrictions in
Section 3 shall continue to apply to any shares of Common Stock issued in
settlement of the Stock Units until such restrictions would have expired had
such shares been issued in settlement of the Restricted Stock Units. Any such
deferral of less than 100 percent of the Shares shall apply on a pro rata basis
to both Shares subject to the restriction against sales and those Shares not
subject to restriction.

8. Termination of Employment, Death, Disability, etc. Except as set forth below,
this Agreement and each Award shall be subject to the condition that the
Participant has remained employed by the Company as an Eligible Employee from
the initial award of an Award until the applicable Vesting Date as follows:

(a) If the Participant voluntarily leaves the employment of the Company (but not
for Good Reason or Retirement) or is terminated by the Company for Cause before
an applicable Vesting Date, all Restricted Stock Units not already vested shall
be immediately cancelled.

 

3



--------------------------------------------------------------------------------

(b) If the Participant leaves the employment of the Company by reason of
Retirement or Disability, any Restricted Stock Units granted to the Participant
pursuant to the Grant Notice not previously vested may continue to vest
following the Participant’s termination of employment by reason of Retirement or
Disability as if the Participant remained an Eligible Person in the employ of
the Company, provided that such Participant shall be entitled to continue
vesting only if such Participant satisfies the applicable conditions set forth
in section 9 below (except in the case of death).

(c) If the Participant dies before an applicable Vesting Date, the Restricted
Stock Units shall thereupon vest, the restrictions in Section 3 shall lapse and
the then vested Restricted Stock Units shall be settled as soon as
administratively practicable following the date the Participant dies. If the
Participant dies before settlement, settlement shall be made to the beneficiary
designated for this purpose in the manner prescribed by the Committee, or, if
there is no such beneficiary, to the estate of the Participant.

(d) If the Participant is terminated by the Company without Cause and not by
reason of becoming Disabled or if the Participant terminates his employment for
Good Reason, then all Restricted Stock Units shall thereupon vest, the
restrictions in Section 3 shall lapse, and, subject to the terms of the Deferred
Delivery Plan, if applicable, the Restricted Stock Units shall be settled as
soon as administratively practicable following the date the Participant’s
employment is terminated.

(e) Notwithstanding Section 12 of the Plan or subsections 8(a), 8(b), 8(c), or
8(d) of this Agreement, if the Participant is either employed by the Company or
has incurred a Retirement and is not fully vested in his Restricted Stock Units
when a Change of Control that is described in Section 409A(a)(2)(A)(v) of the
Internal Revenue Code occurs, any unvested Restricted Stock Units shall vest,
the restrictions in Section 3 shall lapse, and settlement of the newly vested
Restricted Stock Units shall occur on the date of such Change of Control or as
soon thereafter as is administratively practicable.

For purposes of this Agreement,

“Cause” means the Participant’s willful failure to perform his duties after a
demand for performance is delivered to him by the Company’s board of directors
that specifically states the manner in which the board believes the Participant
has not performed his duties; the Participant’s willful gross misconduct
materially injurious to the Company; or the Participant’s violation of a direct
order of the board of directors or the executive committee of the board. An act
or omission is “willful” if it is done in bad faith or without reasonable belief
that the act or omission was in the Company’s interests.

“Disabled” means the Participant is expected by the Committee to both (i) become
entitled to long-term disability payments under the Company’s long-term
disability plan then in effect and (ii) be unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or is expected to last for a
continuous period of at least one year.

 

4



--------------------------------------------------------------------------------

“Good Reason” means a material diminution in the Participant’s responsibilities
or duties or a material diminution in the Participant’s base compensation unless
the base compensation of other senior officers of the Company is also reduced
proportionately.

“Retirement” means the termination of employment of a Participant that occurs on
or after the first day of the month after the month in which the Participant has
both attained age 65 and completed at least 15 full years of employment with the
Company.

Any reference in this Agreement to a termination of employment refers to a
“separation from service” within the meaning of Code section 409A(a)(2)(A)(i).

9. Conditions to Post-Retirement and Disability Vesting. If the Participant has
attained age 65 and has completed at least 15 Years of Service and such
Participant terminates employment with the Company and the Affiliates by reason
of Retirement or Disability, it is agreed by the Company and the Participant
that:

(a) subject to the provisions of this section 9(a) and sections 9(b) and 9(c),
such Participant may continue to vest in the unvested Restricted Stock Units
following the date of his or her termination by reason of Retirement as if the
Participant continued in employment as an Eligible Person provided that the
Grant Date of the unvested RSUs is at least three (3) months prior to such
termination date and the Participant has provided not less than three
(3) months’ advance written notice prior to such termination date to Apache
Corporation’s Executive Vice President, Human Resources, or his or her delegate,
and to his or her direct manager, regarding the Participant ‘s intent to
terminate employment for reason of Retirement; provided, however, a Participant
who is at least age 65 and has completed at least 15 Years of Service need not
provide such three (3) months’ advance written notice of his or her intent to
terminate employment by reason of Retirement if the Company elects to require
such Participant to, or (as part of a reduction in force or otherwise in writing
in exchange for a written release) offers such Participant the opportunity to,
terminate employment with the Company by reason of Retirement; and it is further
agreed that

(b) in consideration for the continued vesting treatment afforded to the
Participant under section 9(a), Participant shall, during the continuing Vesting
Period after Retirement or Disability (the “Continued Vesting Period”), refrain
from becoming employed by, or consulting with, or becoming substantially
involved in the business of, any business that competes with the Company or its
Affiliate in the business of exploration or production of oil or natural gas
within the geographic area in which the Participant is working or has worked for
the Company or its Affiliate, and/or for which the Participant is or was
responsible, at the time of termination of employment or the immediately
preceding three-year period (a “Competitive Business”); provided, that the
Participant may purchase and hold for investment purposes less than five percent
(5%) of the shares of any Competitive Business whose shares are regularly traded
on a national securities exchange or inter-dealer quotation system, and provided
further, that the Participant may provide services solely as a director to a
Competitive Business if, during the Continued Vesting Period, the Participant is
not involved directly in the day-to-day management, supervision or operations of
such Competitive Business; and it is further agreed that

 

5



--------------------------------------------------------------------------------

(c) in consideration for the continued vesting treatment afforded to the
Participant under section 9(a), Participant shall, during the Continued Vesting
Period, refrain from making, or causing or assisting any other person to make,
any oral or written communication to any third party about the Company, any
Affiliate and/or any of the employees, officers or directors of the Company or
any Affiliate which impugns or attacks, or is otherwise critical of, the
reputation, business or character of such entity or person; or that discloses
private or confidential information about their business affairs; or that
constitutes an intrusion into their seclusion or private lives; or that gives
rise to unreasonable publicity about their private lives; or that places them in
a false light before the public; or that constitutes a misappropriation of their
name or likeness.

Notwithstanding the foregoing provisions of this section 9 of the Agreement, in
the event that the Participant fails to satisfy any of the conditions set forth
in sections 9(a), (b) and (c) above, the Participant shall not be entitled to
vest in any unvested Restricted Stock Units after the date of Retirement or
Disability, as the case may be, and the unvested Restricted Stock Units subject
to this Agreement shall be forfeited.

10. Prohibited Activity. In consideration for this Grant, the Participant agrees
not to engage in any “Prohibited Activity” while employed by the Company or
within three years after the date of the Participant’s termination of
employment. A “Prohibited Activity” will be deemed to have occurred, as
determined by the Committee in its sole and absolute discretion, if the
Participant (i) divulges any non-public, confidential or proprietary information
of the Company, but excluding information that (a) becomes generally available
to the public other than as a result of the Participant’s public use,
disclosure, or fault, or (b) becomes available to the Participant on a
non-confidential basis after the Participant’s employment termination date from
a source other than the Company prior to the public use or disclosure by the
Participant, provided that such source is not bound by a confidentiality
agreement or otherwise prohibited from transmitting the information by
contractual, legal or fiduciary obligation, (ii) directly or indirectly,
consults with or becomes affiliated with, participate or engage in, or becomes
employed by any business that is competitive with the Company, wherever from
time to time conducted throughout the world, including situations where the
Participant solicits or participates in or assists in any way in the
solicitation or recruitment, directly or indirectly, of any employees of the
Company; or (iii) engages in publishing any oral or written statements about the
Company, and/or any of its directors, officers, or employees that are
disparaging, slanderous, libelous, or defamatory; or that disclose private or
confidential information about their business affairs; or that constitute an
intrusion into their seclusion or private lives; or that give rise to
unreasonable publicity about their private lives; or that place them in a false
light before the public; or that constitute a misappropriation of their name or
likeness.

11. Payment of Tax and Withholding. The Committee may make such provisions as it
may deem appropriate for the withholding of any taxes that it determines is
required in connection with this Award. The Participant may pay all or any
portion of the taxes required to be withheld by the Company or paid by the
Participant in connection with all or any portion of this Award by delivering
cash or by electing to have the Company withhold shares of Common Stock that
would have otherwise been delivered to Participant having a Fair Market Value
determined by the Committee in accordance with the Plan, equal to the amount
required to be withheld or paid.

 

6



--------------------------------------------------------------------------------

12. No Ownership Rights Prior to Issuance of Shares. Neither the Participant nor
any other person shall become the beneficial owner of the Shares underlying the
Restricted Stock Units, nor have any rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to any such Shares, unless
and until and after such Shares have vested.

13. Non-Transferability of Restricted Stock Units. Subject to the conditions and
exceptions set forth in Deferred Delivery Plan, if elected, and Section 14.2 of
the Plan, the Restricted Stock Units (and, while subject to the restrictions in
Section 3, the Shares) shall not be transferable otherwise than by will or the
laws of descent and distribution or to a trust for estate planning purposes or a
family partnership.

14. No Right to Continued Employment. Neither the Restricted Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company
or any Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time for any reason. The Participant
acknowledges and agrees that any right to have restrictions on the Restricted
Stock Units lapse is earned only by continuing as an employee of the Company or
an Affiliate at the will of the Company or such Affiliate, or satisfaction of
any other applicable terms and conditions contained in the Plan and this
Agreement, and not through the act of being hired, being Awarded the Restricted
Stock Units or acquiring Shares hereunder.

15. The Plan. In consideration for this award of Restricted Stock Units, the
Participant agrees to comply with the terms of the Plan and this Agreement. This
Agreement is subject to all the terms, provisions and conditions of the Plan, a
copy of which is attached hereto and incorporated herein by reference, and to
such regulations and administrative interpretations thereunder as may from time
to time be adopted by the Committee. Unless defined herein, capitalized terms
are used herein as defined in the Plan. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly.

16. Notices. All notices by the Participant or the Participant’s assignees may
be made only in the following manner, using such forms as the Company may from
time to time provide:

(a) by first class registered or certified United States mail, postage prepaid,
to Apache Corporation, Attn: Corporate Secretary, 2000 Post Oak Boulevard, Suite
100, Houston, Texas 77056;

(b) by hand delivery to or Apache Corporation, Attn: Corporate Secretary, 2000
Post Oak Boulevard, Suite 100, Houston, Texas 77056; or

(c) by such other means, including by electronic means or by facsimile, as
provided by the Committee.

All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company’s records.

 

7



--------------------------------------------------------------------------------

Any notices provided for in this Agreement or in the Plan shall be deemed
effectively delivered or given upon receipt of such notice.

17. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

18. Terms of Employment. The Plan is a discretionary plan. The Participant
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Affiliate a contractual obligation to offer participation in the
Plan to any employee of the Company or any Affiliate. The Company or any
Affiliate is under no obligation to award further Shares to any Participant
under the Plan.

19. Section 409A of the Internal Revenue Code. Notwithstanding any provision of
this Agreement to the contrary, this Agreement is intended to provide for a
grant of deferred compensation that is exempt from or compliant with
Section 409A of the Internal Revenue Code and related regulations and United
States Department of the Treasury pronouncements (“Section 409A”). Any ambiguous
provisions will be construed in a manner so that this Award is either compliant
with or exempt from the application of Section 409A. If a provision of this
Agreement would result in the imposition of an applicable tax under
Section 409A, such provision may be reformed by the Company without the
Participant’s consent in order to avoid imposition of the applicable tax.

20. Data Protection. By accepting this Agreement, the Participant hereby
consents to the holding and processing of personal data provided by him to the
Company for all purposes necessary for the operation of the Plan. These include,
but are not limited to:

(a) administering and maintaining Participant records;

(b) providing information to any registrars, brokers or third party
administrators of the Plan; and

(c) providing information to future purchasers of the Company or the business in
which the Participant works.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the 26th day of February 2015. The Agreement is effective as of February 18,
2015.

 

Attest: APACHE CORPORATION

/s/ Cheri L. Peper

/s/ Margery M. Harris

Cheri L. Peper Margery M. Harris Corporate Secretary Executive Vice President,
Human Resources PARTICIPANT:

/s/ John J. Christmann IV

John J. Christmann

 

9